         Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 1 of 11 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
6    Asset Forfeiture Section
           Federal Courthouse, 14th Floor
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-5421
           Facsimile: (213) 894-0142
9          E-mail: brent.whittlesey@usdoj.gov
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
12                             UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                     WESTERN DIVISION
15   UNITED STATES OF AMERICA,                      No. 2:20-cv-08744
16                Plaintiff,                        VERIFIED COMPLAINT FOR
                                                    FORFEITURE
17                       v.
18   $34,455.00 IN U.S. CURRENCY,                   18 U.S.C. § 981(a)(1)(C)
19                Defendant.
                                                    [USPIS]
20
21           Plaintiff United States of America brings this claim against defendant $34,455.00
22   In U.S. Currency, and alleges as follows:
23                                JURISDICTION AND VENUE
24           1.    This is an in rem civil forfeiture action brought pursuant to 18 U.S.C.
25   § 981(a)(1)(C).
26           2.    This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
27   1355.
28           3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.
           Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 2 of 11 Page ID #:2




1                                   PERSONS AND ENTITIES
2           4.    The plaintiff in this action is the United States of America.
3           5.    The defendant in this action is $34,455.00 In U.S. Currency (the “defendant
4    currency”), which was seized on or about February 12, 2020 during the execution of a
5    federal search warrant at the Woodland Hills, California residence occupied by Dennis
6    Anderson and Elizabeth Calkins (the “Woodland Hills residence”).
7           6.    The defendant currency is currently in the custody of the United States
8    Marshals Service in this District, where it shall remain subject to this Court’s jurisdiction
9    during the pendency of this action.
10          7.    The interests of Dennis Anderson (“Anderson”), Elizabeth Calkins, and
11   Leads and Data Solutions may be adversely affected by these proceedings.
12                                  BASIS FOR FORFEITURE
13          8.    This complaint arises from an investigation by the United States Postal
14   Inspection Service (“USPIS”) of a fraudulent lottery scheme using the mail to transfer
15   money at the request of the fraudsters.
16   SUMMARY OF FRAUDULENT SCHEME
17          9.    As set forth in more detail below, Anderson provided lists to fraudulent
18   lottery schemers (“schemers”) who caused victims, usually by telephone, to receive
19   information fraudulently informing the victims that they had won a lottery or
20   sweepstakes, including but not limited to the Publisher’s Clearing House (“PCH”)
21   sweepstakes.
22          10.   The schemers instructed the victims to send money for fictitious taxes or
23   other fees before receiving the victims’ purported lottery winnings to Anderson or Leads
24   and Data Solutions. 1 However, there was no lottery and the victims did not win any
25   prizes or winnings.
26   ///
27
            1
28          The funds sent from the victims is how the schemers paid Anderson for the lists
     he provided to them.
                                                2
           Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 3 of 11 Page ID #:3




1    LOTTERY SCHEMES
2            11.    Lottery fraud schemes are complex schemes that require the coordination of
3    multiple individuals.
4            12.    The lottery scheme operates across international borders, such as between
5    the United States and Jamaica, and begins when the fraudsters acquire lead lists of the
6    names and addresses of potential victims to contact.
7            13.    Lead lists are purchased through either neutral or complicit marketing
8    companies, sometimes called lead generators. Lead generators are individuals or
9    companies that use propriety methods to produce leads, usually in mass quantities, to sell
10   to other businesses. The lead lists can contain hundreds, even thousands, of names of
11   individuals.
12           14.    Anderson has admitted to providing lead lists, through Leads and Data
13   Solutions, to Jamaica, India, and England. In addition, Anderson has admitted that the
14   minimum amount of an order for the lead lists Anderson sells is $500.00 at $1.50 a
15   name. 2 Anderson has also admitted that he has, through Leads and Data Solutions,
16   previously averaged approximately twenty-five calls a day regarding the sale of lead lists
17   per day to different (but sometimes repeat) clients.
18           15.    Many lists collect the names and addresses of persons who respond to
19   lottery advertising, who buy publications from PCH, who read and buy Readers Digest
20   and its publications, and others. The lists can be stored electronically or held in paper
21   form.
22           16.    Scammers use the purchased list and work from a script to contact potential
23   victims and create a rapport with them.
24   ///
25           17.    Once a strong rapport is established, the fraudsters claim that the victims
26
27
             2
              $1.50 is Anderson’s rate for 1st hit names (names not previously sold to any
28
     client), and $.75 per for 2nd hit names.
                                                    3
           Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 4 of 11 Page ID #:4




1    must pay a fee for taxes, couriers, armored cars, or customs duties before the prize
2    money can be released. The fee is typically hundreds or thousands of dollars.
3    Legitimate lotteries, such as PCH, do not charge any fees before delivering prizes.
4           18.    In schemes such as this, victims pay the schemers in numerous ways,
5    including by mailing cash, mailing gift cards or other stored value cards, depositing
6    funds into U.S. bank accounts controlled by or associated with the schemers, wiring
7    money through a money service business such as MoneyGram or Western union, or by
8    traditional wire transfers from the victims’ bank accounts to fraudsters’ bank accounts in
9    the United States, Jamaica, and elsewhere.
10          19.    Sometimes, victims wire or otherwise send their funds to other victims,
11   witting or unwitting, or to other third parties at the direction of the fraudsters.
12          20.    Victims and third parties act as “mules” by carrying out the schemers’
13   instructions to transfer all or part of the victim funds the “mules” receive to the schemers
14   (or to other mules).
15          21.    During the rapport-building stage, fraudsters often obtain significant
16   personally identifiable information about the victims, including social security numbers,
17   dates of birth, driver license numbers, and bank account numbers. Sometimes, the
18   fraudsters use this information to create fraudulent identification, access victims’ bank
19   accounts or investments, or request that financial institutions add the fraudsters as
20   authorized users of victims’ financial accounts.
21          22.    Sometimes after a victim is convinced to send money one time, the
22   fraudsters will “reload” the victim to fraudulently obtain more money, by claiming that
23   additional fictitious fees are required before the prize money can be paid. Lottery frauds
24   can last for long periods, resulting in victims losing thousands of dollars, or even their
25   entire life savings.
26          23.    Fraudsters regularly change the addresses, names and the bank accounts to
27   which victims are asked to send money, to avoid detection by law enforcement officers.
28   ///
                                                   4
            Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 5 of 11 Page ID #:5




1    INITIAL COMPLAINT – MARCH 2019
2               24.     In March 2019, an employee at the Woodland Hills Post Office reported
3    receiving a call from an elderly customer (“C.A.”) in West Virginia. C.A. asked the post
4    office to intercept an Express mail package mailed to Anderson at the Woodland Hills
5    residence. C.A. stated that someone told C.A. that C.A. had won a prize from PCH and
6    instructed C.A. to send $400 in gift cards to Anderson at the Woodland Hills residence to
7    obtain the winnings. C.A. realized it was a fraud and wanted the package intercepted.
8               25.     A Woodland Hills Post Office employee reported that while that employee
9    was on the telephone with C.A., a customer claiming to be Anderson came in to pick up
10   the package. The employee advised Anderson that the employee thought that the carrier
11   had taken the package back out and would call Anderson when the package came in.
12              26.     Woodland Hills Post Office employees checked for additional parcels, and
13   located two more parcels, including one containing a $500 money order and another
14   containing $480 in U.S. currency, being shipped to the Woodland Hills residence. The
15   parcels were addressed to Leads and Data Solution and Anderson, as set forth in the
16   table below.
     1.


17                                                                                             Date
          Victim   Express Mail No.   Contents    Date Mailed        Address Mailed To       Received
18                                                              Leads and Data Solutions,
           ER         EE404047300US     $500       3/13/2019    [Street Address],           Intercepted
19                                    USPS MO                   Woodland Hills, CA
                                                                Dennis Anderson,
20         CA         EE459243140US   $400 Gift    3/14/2019    [Street Address],           Intercepted
                                       Cards                    Woodland Hills, CA
21
                                                                Leads and Data,
           LF         EE373407986US     $480       3/13/2019    [Street Address],           Intercepted
22                                                              Woodland Hills, CA
23
24   INTERVIEW OF 2019 LOTTERY/SWEEPSTAKES VICTIMS
25              27.     On March 15, 2019, victim E.R. was interviewed and provided the
26   following information. Someone name “Mark” called E.R. and told E.R. that E.R. had
27   won prize money. E.R. had been dealing with the representative of the prize money for
28   months and sent thousands of dollars to pay for taxes. Mark informed E.R. that the taxes
                                                         5
           Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 6 of 11 Page ID #:6




1    had to be paid up front, so that E.R. would not have any problems once E.R. received the
2    prize money. E.R. sent cash, money orders, and gift cards to the Woodland Hills
3    residence, in payment of the taxes and other fees.
4           28.   On March 15, 2019, victim C.A. was interviewed and provided the
5    following information. C.A. believed that C.A. was involved in a PCH scam. Someone
6    using the name “David Johnson,” but with a woman’s voice, had called C.A. and stated
7    that C.A. had won $3.5 million dollars. The person using the name David Johnson told
8    C.A. that C.A. had to pay $3,500 in taxes to receive the prize and to send the money in a
9    parcel via FedEx. However, because C.A. did not know how to find the FedEx hub,
10   C.A. was directed to send the parcel via the post office. C.A. was instructed to purchase
11   $400 in gift cards and send the gift cards via Express Mail to the Woodland Hills
12   residence. After C.A. mailed the parcel, C.A. realized the request and information
13   regarding the $3.5 million-dollar win was a fraud and immediately called the post office
14   in Woodland Hills and requested that the parcel be intercepted.
15          29.   On March 15, 2019, L.F. was interviewed and provided the following
16   information. “A while back” L.F. spoke with someone on the phone who informed L.F.
17   that L.F. had won the Mega Millions. L.F. lives alone and claimed to be all out of
18   money at that time. Eventually, L.F. sent $480 to “Leads and Data” addressed to the
19   Woodland Hills residence.
20   INTERVIEW WITH ANDERSON
21          30.   On March 15, 2019, postal inspectors interviewed Anderson with regard to
22   the aforementioned victim parcels addressed to Anderson and/or Anderson’s business,
23   Leads and Data Solutions.
24          31.   Anderson admitted that he operated a business called Leads and Data
25   Solution where Anderson provided clients with lead lists and targeted data for marketing
26   or sales purposes. The lists included information like names, addresses, phone numbers,
27   age, income and other targeted data specific to the needs of each client.
28   ///
                                                  6
         Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 7 of 11 Page ID #:7




1             32.   Anderson stated that he did not always know what the clients did with the
2    leads.
3             33.   Anderson stated that he worked with clients from all over the world,
4    including the United States, Jamaica, India, and England. Anderson maintained
5    communication with the clients via email, mobile phone and a business website.
6             34.   When Anderson was asked about the parcel received from E.R. containing
7    the $500 money order, Anderson stated that the parcel was returned to the mail carrier
8    upon request. Anderson further stated that the money order was payment from an
9    international client.
10            35.   Anderson accepted payments by PayPal, wire transfers, and the USPS, and
11   on occasion by mail. Anderson explained that some of the international clients (those in
12   India) did not have access to methods of electronic funds transfer and relied on family or
13   friends in the United States to mail payments to Anderson.
14            36.   United States Postal Inspectors told Anderson that E.R., C.A. and L.F. were
15   not relatives or friends of anyone in Jamaica or India but in fact, victims of a lottery
16   fraud scheme and the victims believed the payments were in order to collect a
17   lottery/sweepstakes prize. In addition, the Postal Inspectors told Anderson that the
18   perpetrators of these schemes purchased lead lists from individuals like Anderson to
19   target victims. Anderson stated he would be willing to return victim funds received in
20   the future, but did not know how to identify those funds. The Postal Inspectors advised
21   Anderson that any payments Anderson received from individuals in the U.S. on behalf of
22   Anderson’s clients in Jamaica were most likely victim funds and should raise red flags
23   for Anderson.
24            37.   Anderson acknowledged his awareness of such fraud schemes, but did not
25   think that the payments Anderson had been receiving were from victims because they
26   were made out to the business. Anderson believed victims should have known it was not
27
28
                                                   7
         Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 8 of 11 Page ID #:8




1    for a lottery/sweepstakes prize because the funds were issued to Anderson’s business. 3
2    The Postal Inspectors provided Anderson with a letter issued by the USPIS that is
3    typically issued to those involved as unlicensed money transmitters in fraudulent lottery
4    schemes.
5    ANDERSON WEBSITE
6          38.      The following information was contained on February 6, 2020 on a website
7    (i.e., www.leads-data-solutions.com ) that Anderson had provided to Postal Inspectors
8    during a 2019 interview. On the “Leads Generation” tab, it shows approximately 10
9    different lead lists that are available. One of the lists available is called “Sweepstakes
10   Leads.” The page provides, in part:
11                  a.         “Offering a diverse range of responsive Sweepstakes Leads at
12   affordable prices. If you require 65 years of age and older. We have that upon request.”
13                  b.         “Lead and Data Solutions offers some of the best leads available, our
14   leads are new, fresh and hot, 1 to 10 day old leads are our specialty Sweepstakes leads
15   are proven winners for telemarketing and mailing programs.”
16                  c.         “Impulsive buyers looking for the “Big Score.”
17                  d.         “Our extensive database of known, lottery, sweepstakes players will
18   increase your close ration and rake in the big bucks for you.”
19                  e.         “Use them for magazine offers, identification theft, low interest credit
20   card offers, astrology, insurance programs, travel, lucky coins.”
21   RECENT VICTIMS
22         39.      On or about February 5, 2020, a postal database showed the Woodland Hills
23   Address received several Express Mail parcels mailed form March 27, 2019 to January
24   23, 2020 from different areas of the United States, a few of the parcels are set forth in the
25   below table.
                         40.
26
27
           3
             In actuality, C.A. addressed the parcel to Anderson, not to Leads and Data
28
     Solutions.
                                                  8
         Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 9 of 11 Page ID #:9




1                                                                                              Date
      Victim       Express Mail No.   Contents    Date Mailed        Address Mailed To       Received
2                                                               Lead and Solutions,
        BS         EJ041051510US      $2,800 in    1/16/2020    [Street Address],           1/17/2020
                                        Cash                    Woodland Hills, CA
3                                                               Leebs and Data,
        EM         EJ169553545US        $400       1/15/2020    [Street Address],           Intercepted
4                                                               Woodland Hills, CA
                                        $500                    Leads and Data Solutions,
5       AJH        EJ192453872US      Cashier's    1/23/2020    [Street Address],           1/24/2020
                                       Check                    Woodland Hills, CA
6
7
             41.      On February 4, 2020, a USPIS employee interviewed B.S. who provided the
8
     following information. B.S. sent $2,800 in cash secreted inside a magazine to the
9
     Woodland Hills residence to pay fees for winning the PCH. After B.S. sent the $2,800,
10
     B.S. sent an additional $400 to an address in Texas. One of the scammer’s phone
11
     numbers was from an 876 area code, which is an area code that belongs to the country of
12
     Jamaica.
13
             42.      On February 5, 2020, a Postal Inspector interviewed E.M. who was a victim
14
     of multiple frauds, and provided the following information. On or about January 15,
15
     2020, E.M. sent $400 to “Leebs and Data Solutions” at the Woodland Hills residence
16
     after receiving instructions by someone named Regina Wright. The money was
17
     supposed to be for a lawyer so E.M. could receive a refund for all the money that E.M.
18
     had sent to claim E.M.’s PCH winnings of 8.5 million dollars. E.M. recalled the parcel
19
     after someone (E.M. believes it was someone from the post office) told E.M. the parcel
20
     was a result of fraud. E.M. then requested the parcel be intercepted and returned to E.M.
21
             43.      On February 7, 2020, a USPIS employee interviewed A.J.H. regarding an
22
     Express Mail parcel addressed to “Leads and Data Solutions” at the Woodland Hills
23
     residence, and who provided the following information. A.J.H. had been contacted
24
     numerous times by a person claiming to be the president of Mega Millions, Phillip
25
     Wash, who advised that A.J.H. had won 18.5 million dollars. A.J.H. sent a $500
26
     cashier’s check to the Woodland Hills residence to pay for storage fees for the 18.5
27
     million dollar prize.
28
                                                         9
        Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 10 of 11 Page ID #:10




1                                     CLAIM FOR RELIEF
2          44.    Plaintiff incorporates the allegations of paragraphs 1-43 above as though
3    fully set forth herein.
4          45.    Based on the above, plaintiff United States of America alleges that the
5    defendant currency constitutes or is derived from proceeds traceable to violations of 18
6    U.S.C. §§ 1341 (mail fraud), and 1343 (wire fraud), each of which is a specified
7    unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B). The
8    defendant currency is therefore subject to forfeiture pursuant to 18 U.S.C.
9    § 981(a)(1)(C).
10         WHEREFORE, plaintiff United States of America prays:
11         (a)    that due process issue to enforce the forfeiture of the defendant currency;
12         (b)    that due notice be given to all interested parties to appear and show cause
13   why forfeiture should be not be decreed;
14         (c)    that this Court decree forfeiture of the defendant currency to the United
15   States of America for disposition according to law; and
16         (d)    for such other and further relief as this Court may deem just and proper,
17   together with the costs and disbursements of this action.
18    Dated: September 23, 2020                 NICOLA T. HANNA
                                                United States Attorney
19                                              BRANDON D. FOX
                                                Assistant United States Attorney
20                                              Chief, Criminal Division
                                                STEVEN R. WELK
21                                              Assistant United States Attorney
                                                Chief, Asset Forfeiture Section
22
23                                                 /s/ Brent A. Whittlesey
                                                BRENT A. WHITTLESEY
24                                              Assistant United States Attorney
25                                              Attorneys for Plaintiff
                                                UNITED STATES OF AMERICA
26
27
28
                                                 10
Case 2:20-cv-08744 Document 1 Filed 09/23/20 Page 11 of 11 Page ID #:11
